Title: From Thomas Jefferson to Martha Jefferson Randolph, 5 April 1798
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            Philadelphia. Apr. 5. 98.
          
          Mr. Randolph’s letter of Mar. 26. informs me you are all well at Belmont. my last news from Eppington was of Mar. 20. when all were well there. I have myself had remarkeably good health through the winter, since the cold which I took on my way here. the advance of the season makes me long to get home. the first shad we had here was Mar. 16. and Mar. 28. was the first day we could observe a greenish hue on the weeping willow from it’s young leaves. not the smallest symptom of blossoming yet on any species of fruit tree. all this proves that we have near two months in the year of vegetable life, and of animal happiness so far as they are connected, more in our canton than here. the issue of a debate now before the H. of Representatives will enable us to judge of the time of adjournment. but it will be some days before the issue is known. in the mean time they talk of the last of this month. letters by a late arrival from France give reason to believe they do not mean to declare war against us; but that they mean to destroy British commerce with all nations, neutral as well as belligerent. to this the Swedes & Danes submit, and so must we unless we prefer war. a letter from mr Short informs me of the death of the old Dutchess Danville. he talks of coming in this spring or summer. I have purchased an excellent harpsichord for Maria, which I hope is by this time arrived at Monticello, with a box of trees to which I asked mr Randolph’s attention by the last post.  among these were cranberries, raspberries & strawberries of great value. I am afflicted with the difficulty of procuring horses for the farm, or rather for the waggon in place of the mules to be turned over to the farm, which is a good idea. I am afflicted too with the fear that the roof of the house is not going on as my necessities require. I have engaged a fine housejoiner here to go on with me. my most friendly salutations to mr Randolph & tenderest love to yourself and the little ones. Adieu affectionately.
        